Citation Nr: 0400983	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-20 008A	)	DATE
	)
	)


THE ISSUE

Entitlement to payment of attorney's fees from past-due 
benefits based on the grant of helpless-child status to the 
son of the deceased veteran. 



REPRESENTATION

Appellant represented by:  Kenneth Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had served on active duty from January 1944 to 
February 1946.  He died in 1990. 

Due Process 

The son of the deceased veteran is the claimant who was 
granted helpless-child status by a Regional Office (RO) of 
the Department of Veterans Affairs (VA) and is an interested 
party in this matter.    

The claim of the appellant, the attorney who represented the 
veteran's surviving spouse before the Board of Veterans' 
Appeals and the United States Court of Appeals for Veterans 
Claims (Court) (hereinafter referred to as "attorney"), is 
a simultaneously contested claim because it involves a 
situation in which the allowance of one claim, the 
appellant's, would result in the payment of a lesser benefit 
to the claimant.  38 C.F.R. § 20.3(p).  

Contested claims are subject to special procedures, including 
the requirement that all interested parties and their 
representatives, if any, be specifically notified by the RO 
of the action taken concerning the simultaneously contested 
claim, the right to initiate an appeal and the time limit 
therefore, as well as hearing and representation rights.  And 
upon the filing of a notice of disagreement in these types of 
cases, the interested parties and their representatives, if 
any, are furnished with a statement of the case, and the 
party in interest who filed the notice of disagreement will 
be allowed thirty days from the date of mailing the statement 
of the case to file a formal appeal.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. §§ 19.100, 19.101, 19.102. 20.500, 20.501.


In this case, the statutory and regulatory procedural 
safeguards and the filing requirements, pertaining to a 
contested claim have been complied with. 

Procedural History of Current Claim 

In a September 1997 decision, the Board denied the attorney's 
claim for payment of fees from past due benefits based on the 
grant of helpless-child status to the son of the deceased 
veteran.  The attorney appealed the Board's decision to the 
Court.  In November 2000, the Court granted the appellant's 
motion to vacate the Board's decision based upon the Court's 
holding in Scates v. Gober, 14 Vet. App. 62 (2000) (en banc) 
(the VA Regional Office, and not the Board, must make the 
initial eligibility determination regarding attorney fees).  
The Court vacated the Board's decision and remanded the 
matter to the Board with directions to dismiss the matter of 
direct-payment fee eligibility. 

In May 2001, the Board dismissed the appeal because of the 
lack of jurisdiction in accordance with the Court's order. 

In September 2001, the RO assumed jurisdiction of the issue.  
In a February 2002 determination, the RO denied direct 
payment to the attorney from past due benefits based on the 
grant of helpless-child status to the son of the deceased 
veteran.  The appellant, through counsel, has perfected an 
appeal of the issue that is now before the Board for 
appellate review. 





FINDINGS OF FACT

1.  In an April 1991 decision, the Board denied the veteran's 
surviving spouse's claim for dependency and indemnity 
compensation (DIC) benefits.  

2.  In July 1991, the veteran's surviving spouse retained the 
attorney to represent her at all administrative and judicial 
levels after a final decision by the Board; the applicable 
fee agreement is in writing, and, in pertinent part, provides 
that the fee will be equal to no more than 20 percent of the 
total amount of the past due veteran's benefits payable to 
the surviving spouse or her dependents by reason of a 
determination of her being entitled to such benefits.  

3.  In October 1993, on appeal of the Board's April 1991 
decision to the Court, the Court vacated the Board's 
decision. 

4.  In October 1993, the attorney filed a Declaration of 
Representation in order to represent the veteran's surviving 
spouse before the Board. 

5.  In August 1996, the Board granted DIC benefits to the 
surviving spouse on grounds that the veteran's death was due 
to disease or injury incurred as a result of VA 
hospitalization or medical treatment. 

6.  In a May 1997 rating decision, the RO found that the son 
of the deceased veteran was permanently incapable of self-
support prior to July 11, 1990. 

7.  The issue of entitlement to benefits based on whether the 
son of the deceased veteran was permanently incapable of 
self-support prior to July 11, 1990, was not reasonable 
raised as an underlying issue in the surviving spouse's DIC 
claim. 


8.  A final Board decision was not promulgated on the issue 
of whether the son of the deceased veteran was permanently 
incapable of self-support prior to July 11, 1990.


CONCLUSION OF LAW

The criteria for the attorney to be paid a fee for services 
by VA from past-due benefits awarded based on the grant of 
helpless-child status to the son of the deceased veteran have 
not been met.  38 U.S.C.A. § 5904(d) (West 2002); 38 C.F.R. 
§ 20.609 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual and Procedural Background

In an April 1991 decision, the Board denied the veteran's 
surviving spouse's claim of service connection for dependency 
and indemnity compensation (DIC) benefits. 

In July 1991, the veteran's surviving spouse retained the 
attorney to represent her at all administrative and judicial 
levels after a final decision by the Board.  The applicable 
fee agreement is in writing, and, in pertinent part, provides 
that the fee will be equal to no more than 20 percent of the 
total amount of the past due veteran's benefits payable to 
the surviving spouse or her dependents by reason of a 
determination of her being entitled to such benefits.    




In October 1993, on appeal of the Board's April 1991 decision 
to Court, the Court vacated the Board's decision.  In March 
1995, the Board remanded the claim, which was amended to 
include the issue of entitlement to DIC benefits due to the 
veteran's death at a VA medical facility. 

In October 1993, the attorney filed a Declaration of 
Representation in order to represent the veteran's surviving 
spouse before the Board.  The representation was limited to 
the issue in the Board's March 1995 remand.  The declaration 
was accompanied by a fee agreement with the same terms as the 
July 1991 fee agreement with an additional term that provided 
for direct payment of the attorney's fee by VA. 

In August 1996 decision, the Board granted DIC benefits to 
the surviving spouse on grounds that the veteran's death was 
due to disease or injury incurred as a result of VA 
hospitalization or medical treatment.  

In implementing the Board's August 1996 decision, the RO 
assigned an effective date of March 1, 1990, for the DIC 
benefit, resulting in the award of past-due benefits.  
According to the terms of the 1993 fee agreement, the 
attorney's fees of 20 percent was paid directly to him from 
the retroactive award.  The surviving spouse had also 
received additional payment for the son of the deceased 
veteran until he reached the age of 18, at which time, the 
amount for the child was removed.  Thereafter, the helpless-
child benefit was paid directly to him.  The attorney has 
been paid 20% of the retroactive benefits, which included 
additional benefits for the son before he reached the age of 
18. 

In October 1996, a claim was filed for helpless-child 
benefits.  In a May 1997 rating decision, the RO found that 
the son of the deceased veteran met the criteria of a 
helpless child, that is, he was permanently incapacitated for 
self-support by the age 

of 18.  An effective date of August 1, 1990, was assigned.  
The award resulted in past-due benefits of $21,184.00.  The 
RO withheld 20 percent or $5,296.00, from the award pending 
resolution of the attorney fee matter. 

In a February 2002 determination, the RO denied payment of 
the attorney's fee from the past-due benefits based on the 
grant of helpless-child status to the son of the deceased 
veteran. 

Governing Statutory and Regulatory Provisions 

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board of 
Veterans' Appeals first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an attorney is 
retained with respect to such case before the end of the 
one-year period beginning on that date.  

The regulation, implementing 38 U.S.C.A. § 5904(c)(1), 
provides that an attorney may charge fees only if all the 
following conditions have been met:  (1) A final decision had 
been promulgated by the Board with respect to the issue or 
issues involved; and, (2) The attorney was retained not later 
than one year following the date on which that Board decision 
was promulgated, i.e., a qualifying fee agreement 38 C.F.R. 
§ 20.609(c); In re Mason, 13 Vet. App. 79, 83-86 (1999).


Analysis 

The attorney contends that he should be paid from past-due 
benefits in accordance with his fee agreement with the 
veteran's surviving spouse because the agreement 

extended to the dependents of the deceased veteran and the 
helpless-child claim was a derivative claim based on the 
successful determination that the veteran's death was 
service-connected. 

The United States Court of Appeals for Veterans Claims has 
held that, pursuant to 38 U.S.C.A. § 5904(c)(1), a fee 
agreement may be entered into between a claimant and an 
attorney for services provided only after the Board makes a 
final decision on the issue or issues involved in the case.  
In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 
490 (1993).  The Court has also held that the issue or issues 
extant in the final Board decision in a case must be the same 
issue or issues for which the attorney is seeking payment.  
In the Matter of the Fee Agreement 
of Stanley, 10 Vet. App. 104, 107 (1997).  In this case, 
there is no qualifying fee agreement or final Board decision. 

Fee Agreement 

As for the fee agreement, in order for an attorney to be 
eligible for payment of attorney fees there must be a 
qualifying fee agreement after a final Board decision on the 
issue.  Under 38 U.S.C.A. § 5904(c)(2), an attorney 
representing a person before the Board must file a copy of 
any fee agreement between them and the Board.  Here there is 
no fee agreement between the attorney and the son of the 
deceased veteran.  Both fee agreements in 1991 and 1993 are 
between the attorney and the veteran's surviving spouse.  The 
agreements specifically state "I hereby agree to pay an 
attorney's fee...of past-due veteran's benefits payable to me 
or to my dependents by reason of a determination of my being 
entitled to such benefits."  

By it terms it only authorizes payment of attorney fees from 
past-due benefits payable to the surviving spouse based on 
her entitlement.  While it does mention "my dependents", 
this relates to benefits which may become payable to her 
dependents based on her entitlement.  As the agreement by its 
terms does not cover any past-due benefits payable to the son 
of the deceased veteran as a helpless child, it fails to meet 
the requirement of a valid fee agreement between the attorney 
and the son of the deceased veteran. 

Final Board Decision  

Here the Board did not affirmatively render a final decision 
on the helpless-child issue.  The RO, not the Board, 
determined that the son of the deceased veteran met the 
criteria of a helpless child.  The award was payable to the 
son of the deceased veteran, not the surviving spouse.  
38 U.S.C.A. § 1314(b).  The helpless-child claim and the 
surviving spouse's DIC claim are completely separate issues, 
involving different claimants.  Absent a final Board decision 
of the helpless-child claim, there can be no entitlement to 
payment of attorney fees. 

Reasonably Raised Claim

This, however, this does not end the inquiry.  The Court has 
held that the Board's failure to adjudicate an issue that was 
properly before it constitutes a final adverse Board decision 
with respect to that issue.  In the Matter of the Fee 
Agreement of Smith, 10 Vet. App. 311, 313-14 (1997). 

The remaining question is whether the helpless-child claim 
was inchoate of the surviving spouse's DIC claim.  In re 
Mason, supra, the Court stated that whether an issue is 
reasonably raised is based on the submissions of the claimant 
or the evidence of record.  In this case, the surviving 
spouse's claim for DIC is a separate claim from the son's 
claim for helpless-child benefits.  In other words, there are 
two separate claimants.  At the time of the Board's decisions 
in April 1991 and August 1996, the record did not contain 
evidence, pertaining to the son as a helpless child and the 
son had not submit any documents, pertaining to a helpless-
child claim.  

Also while the surviving spouse described the son of the 
deceased veteran as seriously disabled in her application for 
DIC benefits, she could not be the claimant for helpless-
child benefits.  Accordingly, the Board does not find that 
the helpless-child claim was an underlying claim for DIC 
benefits.


ORDER

Entitlement to payment of attorney's fees based on the grant 
of helpless-child status to the son of the deceased veteran 
is denied.



____________________________________________
	GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION CONCERNING THE REASONABLENESS OF YOUR 
FEE AGREEMENT

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision concerning the reasonableness of your agreement for fees 
for representation before the Department of Veterans Affairs (VA). If you 
are satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with the Board's decision, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 

None of these things is mutually exclusive - you can do all four at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States of Appeals for Veterans Claims?  Send 
your Notice of Appeal to the court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1000 --20.1003. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 



VA 
FORM
JUN 
2003 
(RS) 
 4597a
Page 1
 CONTINUED




How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested. You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board. Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time. 
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE). Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 




VA 
FORM
JUN 
2003 
(RS) 
 4597a
Page 
2





